In a matrimonial action in which the parties were divorced by judgment dated May 1, 1986, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Donovan, J.), dated July 31, 1990, as, after a hearing, sua sponte increased the defendant’s child support obligation.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies as of right from a sua sponte order which does not determine a motion made on notice (see, CPLR 5701 [a] [2]; [c]). Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.